Pennewill, C. J.,
after stating the facts, delivered the opinion of the court:
[1] It is well settled law that an occupational license is a privilege and not a vested right. And it is equally well settled that the authority which grants such a license always retains the power to revoke it for good and sufficient cause. Black on Intox. Liqs. 233, § 189; 23 Cyc. 155; 1 Woolley & Thornton, 715, § 428; Hevren v. Reed, 126 Cal. 219, 222, 58 Pac. 536; State v. Dwyer, 21 Minn. 512, 513; Sullivan v. Borden, 163 Mass. 470, 471, 473, 40 N. E. 859.
It is conceded by the authority cited by counsel for defendant, 23 Cyc. 156, that the license may be revoked for a violation of the criminal laws.
The law of this state provides that a person of full age and good moral character may be licensed to sell intoxicating liquor. If, therefore, the court that granted the license should be convinced by competent evidence that the licensee has committed *591acts since the issuance of his license which show that he is not a man of good moral character, the court not only have the power but it is their duty to revoke such license.
[2] Moreover, the law confers upon the court a large discretion in the granting of liquor licenses, and in the exercise of such discretion the court does not hesitate to refuse a license to , an applicant who, in their judgment, is not a proper person to conduct the business. Neither should the court hesitate to revoke a license when satisfied that the licensee has, since the issuance of his license, become an improper person to sell intoxicating liquor.
For the reasons stated the court are clearly of the opinion that the license heretofore granted to the defendant should be revoked. It is, therefore, ordered and directed that said license be and the same is hereby revoked and made null and void.